Littleton, Judge,
delivered the opinion of the court:
The evidence offered by plaintiff is not sufficient to show that defendant unreasonably delayed it under such circumstances or to such extent as to become liable for damages for breach of the contract (see findings 6, 7, 9, 13, and 14). As to the principal item of alleged unreasonable delay, the Government paid plaintiff $4,385 as a part of the equitable adjustment under Article 3, which plaintiff accepted in full satisfaction of all expenses on account of the delay incident to the change. Seeds & Derham v. United States, 92 C. Cls. 97. As to other items of delay charged to defendant, the proof fails to show the extent of delay caused by the Government or that whatever delay it might have caused, was unreasonable. Union Engineering Co., Ltd. v. United States, 97 C. Cls. 424; Magoba Construction Co., Inc. v. United States, 99 C. Cls. 662.
Plaintiff is not entitled to recover, and the petition must be dismissed. It is so ordered.
Madden, Judge; Whitaker, Judge; and Whaley, Chief Justice, concur.
Jones, Judge, took no part in the decision of this case.